Citation Nr: 9913428	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-48 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	William M. Bass, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 27, 1964 to September 18, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claim for service connection for paranoid 
schizophrenia.

The case was previously before the Board in July 1996, when 
it was remanded for additional development of evidence.  
Pursuant to the appellant's request for a hearing, the Board 
remanded this matter for a second time in October 1998.  The 
requested development has now been completed.  

In December 1998, a video conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1996).  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The appellant served on ACDUTRA from March 27, 1964 to 
September 18, 1964.

2.  A chronic acquired psychiatric disorder was not shown 
during the appellant's period of ACDUTRA.  The appellant's 
service medical records also reveal that he had a normal 
psychiatric clinical evaluation on separation from ACDUTRA.

3.  The earliest medical evidence showing a diagnosis of an 
acquired psychiatric disorder, schizophrenic reaction, is 
dated in January 1966, 15 months after the appellant's 
discharge from ACDUTRA, and reports of that period do not 
relate his problems to military service.

4.  There is no medical opinion or other competent evidence, 
which takes into account all the medical evidence of record, 
linking the current acquired psychiatric disorder, including 
paranoid schizophrenia, to his active duty military service.

5.  A VA psychiatrist reviewed the entire record and found 
the onset of the appellant's schizophrenia to be unrelated to 
his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including paranoid 
schizophrenia, was not incurred or aggravated during service. 
38 U.S.C.A. §§ 101(16), 101(24), 1110, 1112, 1137, 5107(a) 
(West 1991); 38 C.F.R. § 3.303, 3.306(a), 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

A "veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (1991).  Pursuant 
to 38 U.S.C.A. § 101(24), "'active military, naval, or air 
service' includes active duty, any period of active duty for 
training [ACDUTRA] during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, and any period of inactive duty 
training [INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
under specified sections of title 32, U.S.C. as members of 
the Army National Guard or Air National Guard of any State.

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1997); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Alternatively, 
the third Caluza element can be satisfied under 38 CFR 
3.303(b) (1998) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997)."

II.  Factual Background

The RO has retrieved the appellant's service medical records 
and they appear to be complete.  A review of the report of 
separation, Form DD 214, reveals that the appellant served on 
ACDUTRA in the Louisiana Army National Guard from March 27, 
1964 to September 18, 1964.  The report of his enlistment 
examination, dated in February 1964, noted essentially normal 
findings throughout.  The service medical records revealed 
treatment for a variety of conditions.  No treatment for or 
diagnosis of a chronic acquired psychiatric disorder was 
indicated.  The discharge examination, dated in August 1964, 
noted that the appellant's psychiatric status was normal.  A 
medical history report, completed by the appellant at that 
time, noted that he had not previously experienced 
depression, excessive worry or nervous trouble of any sort.  

A report of separation and record of service in the Army 
National Guard of Louisiana noted the appellant's service 
from February 1964 to December 1966.  The report indicated 
that he served on active duty for training from March 27, 
1964 through September 18, 1964.  It also indicated that he 
was discharged in December 1966 due to physical disability.

Post service medical treatment reports, dated January 1966 
through June 1987, were received from the Acadiana Mental 
Health Center (formerly the Lafayette Regional Mental Health 
Center).  The appellant's initial treatment report, dated 
January 3, 1966, noted that he was referred for psychotherapy 
by Dr. Hawkins.  The report noted complaints of autism, 
depression and anxiety.  It indicated that he had become 
extremely anxious and depressed over the holidays.  The 
report also noted that he had flunked out of school, was 
recently married and that his father was mentally ill from 
the time the appellant was four years old.  The examining 
physician commented that his "I.Q. seems indicative of high 
potential - I believe some schizophrenic process" is 
present.  A follow-up treatment report, dated January 17, 
1966, noted that he was "much improved - less depressed and 
not as anxious."  A treatment report, dated January 31, 
1966, stated, in part:

[The appellant] starts classes at U.S.L. 
on Wed. - - - becoming a little more able 
to talk about realistic problems such as 
school [and] his marriage - still feels 
he may turn out like his father did - 
wants to be tough so he can't be hurt so 
easy.

The report noted that the appellant appeared a little less 
anxious.  An April 1966 treatment report noted that he was 
still "functioning O.K."  The report indicated that the 
"main anxiety being verbalized is regarding the fear of 
failing in school and what kind of future he could have if he 
does fail.  He is concerned about being able to give the 
professor the kind of material they want on exams when he 
doesn't see point in it."  A September 1966 treatment report 
noted that the appellant was attending classes at McNeese 
State College and that he would be transferred for treatment 
to Lake Charles Mental Health Center.  A June 1969 treatment 
report noted complaints of paranoid delusions.  The report 
indicated that he continued to obsess about paranoid-schizoid 
tendencies.  A January 1978 treatment report noted a 
diagnosis of chronic paranoid schizophrenia.  

Two letters, dated in September 1966 and in October 1966, 
were received from W. L. Kirkpatrick, M.D., of the Arcadian 
Mental Health Center.  The September 1966 letter indicated 
that the appellant had been admitted as a patient on January 
3, 1966.  At that time, the letter indicated, he "was 
emotionally disturbed almost to a psychotic degree and was 
immediately placed on rather massive doses of tranquilizers 
and in individual weekly psychotherapy."  The letter also 
noted that he would require regular psychiatric care for an 
indefinite period and recommended that he be released from 
his National Guard obligations.  A subsequent treatment 
summary letter, dated October 1966, stated:

[The appellant] was first admitted to 
this Center on 1/3/66 after having been 
referred to us by Dr. William Hawkins, a 
psychologist in Lafayette, Louisiana.  He 
described [the appellant] as being 
anxious, depressed, lacking in self 
confidence, and autistic, and he 
recommended that he receive chemotherapy 
and supportive casework services.  The 
onset of the acute phase of his illness 
began over the Christmas Holidays in 
1965.  He was a senior in Social Studies 
at the University of Southwestern 
Louisiana.  Over the holidays he became 
quite anxious and depressed and failed in 
school.  He was seen briefly by Dr. 
William P. Cloyd and Dr. Hawkins and was 
prescribed Mellaril, 25 milligrams, three 
times daily.

There were two factors which probably 
precipitated the anxiety.  He had to 
marry a girl he had been dating because 
she became pregnant.  He said she told 
him she did not love him, but only wanted 
to give the child a name.  After the 
wedding she continued to live with her 
parents, and he with his parents.  He 
went to visit the girl in the afternoons.  
[The appellant] worried a great deal 
about how he'd be able to support the 
girl and the child and continue his 
studies.  He was able to finish the 
spring semester at U.S.L., and began the 
summer semester, but dropped out after a 
few weeks because he could not understand 
or remember Spanish.  From then on he 
vacillated in making a decision about 
either getting a job, going into the Air 
Force, or going back to school at McNeese 
State College.  

Another factor which probably contributed 
to his anxiety was that his father had 
been discharged unexpectedly from Central 
Louisiana State Hospital after having 
been there almost continuously since [the 
appellant] was four years old.  Neither 
[the appellant] nor his family were 
prepared to receive him, and this created 
a great many disruptive changes in the 
home.  [The appellant] often expressed 
the fear that he was like his father and 
would probably be a failure just like 
him.  He had no respect for his father 
and disliked him greatly.  At times, it 
appeared that he was using this as a 
defense against trying to get help.  He 
spent most of his time talking about how 
helpless he was.  

The letter noted a diagnosis of schizophrenic reaction, 
chronic undifferentiated type.  It also noted that the 
impairment was moderate and the prognosis was guarded.  

A letter, dated June 1967, was received from G. Roy, Clinical 
Social Worker (C.S.W.).  The letter indicated that the 
appellant was first admitted as a patient on January 3, 1966.  
The letter described his condition at that time "as being 
anxious, depressed, lacking self confidence and autistic.  
The report indicated that "[o]n September 7, 1966, [the 
appellant] informed us that he was going to start taking 
courses at McNeese State College.  We discharged him with the 
recommendation that he seek continued treatment at the Lake 
Charles Mental Health Center."

In June 1987, a psychosocial summary report regarding the 
appellant was prepared at the Arcadian Mental Health Center 
(AMHC).  The report noted the appellant's history of having 
been admitted to AMHC in January 1966.  The report noted that 
"[a]t the time of admission, [the appellant] indicated being 
anxious, depressed, and seemed to be borderline psychotic at 
this time."  The report indicated that his marriage had 
ended in divorce after approximately six months.  It also 
noted that since that time he had "completed the master's 
degree in counseling from the educational department at the 
University of Southwestern Louisiana (USL).  He has held 
several jobs ranging from teaching to working in the 
library."  No reference to his prior military service was 
indicated.

In April 1991, the appellant filed his application for 
compensation or pension, VA Form 21-526, seeking service 
connection for neurosis/schizophrenia.  On his application 
form, he alleged that this condition was incurred in or 
aggravated during his military service.

A letter, dated in November 1991, was received from S. 
Rynott, Mental Health Social Worker, with AMHC.  The letter 
indicated that the appellant "has been a client at AMHC 
since January 3, 1966."  The letter indicated that he 
suffered from chronic paranoid schizophrenia.  The letter 
also noted that "[t]he nature of [the appellant's] illness 
makes his tolerance for stress and pressure very low and it 
is most likely that the onset of his illness was during 
service with the Guard."  A subsequent letter from S. 
Rynott, M.H.S.W., dated July 1993, noted that "[c]onsidering 
the nature of his mental disorder, it is most probable that 
his performance was being affected by his psychiatric 
condition well before the time he was admitted to this 
facility."  

In September 1992, a letter was received from D. Dupre, who 
indicated that he had received a B.A. in psychology.  In his 
letter, Mr. Dupre indicated that the appellant's father had 
been institutionalized for a long-term commitment during his 
formative years.  He also indicated that the appellant's 
"mother was over protective of him and mentally unstable 
herself."  The letter noted that the appellant "has 
acquired three (3) degrees in Education, B.S., Masters 
Degree, and 30 or more hours.  This education was acquired 
over a number of years of efforts."  The letter also stated:

During the year 1966, [the appellant] was 
placed in the Military (National Guard) 
and attended Fort Polk at Leesville, LA.  
He was unable to continue his military 
training due to the fact that he 
developed a mental illness.

The report then concluded:

It is apparent that [the appellant] had a 
genetic predisposition towards mental 
illness and the stress of military life 
triggered his mental or emotional 
disorder.

In September 1992, a hearing was conducted before the RO.  At 
the hearing, the appellant testified that his paranoid 
schizophrenia initially manifested itself during his period 
of ACDUTRA from March 1964 through September 1964.  After two 
to three months of basic training, he experienced feelings of 
self hate, anxiousness and depression.  He also noted that he 
saw electricity running through his body while lifting 
targets.  Specifically, he stated, "I was falling apart 
mentally so I went to see a psychiatrist and he sent me to 
the AMHC because I couldn't afford to go to a psychiatrist 
and I was a student at USL."  He indicated that he initially 
sought treatment from Dr. Hawkins in November 1965, and that 
Dr. Hawkins referred him to the Acadiana Health Clinic 
thereafter.  He noted that his father and sister were both 
mentally ill, and that his "mother had a lot of problems."  
During his period of ACDUTRA, he indicated that he sought aid 
from his platoon leader and was told not to seek assistance 
"because it was going to be against my record."  Prior to 
his entry into the service, the appellant reported that he 
"was getting these dripping noises, like I saw my head drip, 
drip, drip, and I felt like people were controlling me."  He 
also alleged that the pressure of his military service 
aggravated this condition.

In September 1996, a letter was received from P. LeBlanc, 
B.C.S.W.  In his letter, Mr. LeBlanc indicated that he first 
had met the appellant 33 years previously in 1964, when they 
were both students at USL.  Mr. LeBlanc described the 
appellant at that time as "a very conscientious student and 
committed to whatever the course he was enrolled in.  I 
enjoyed our conversations, as he was very committed to his 
educational pursuits.  This impressed me."  Thereafter, Mr. 
LeBlanc noted that he treated the appellant in 1971, while 
employed as a therapist at the AMHC.  In the letter, Mr. 
LeBlanc indicated that it was his belief that his military 
experience "ignited a mental deterioration that he has yet 
to overcome."  He also stated, however, that "[i]t is way 
beyond my capacity to determine the cause of his illness.  My 
efforts in writing this character reference letter is to 
support and uphold [the appellant] as an individual of 
integrity and goodwill."

In July 1996, a letter was received from a friend of the 
appellant.  The friend indicated that he had known the 
appellant since the fourth grade and that he believed that 
the appellant's rigorous military training was more than he 
could handle emotionally.  He indicated that since his 
discharge from the service, the appellant had been unable to 
cope with the stresses of professional and family life.  

In October 1996, a letter was received from the appellant's 
representative indicating that post service medical records 
could not be obtained from either Dr. W. Cloyd or Dr. B. 
Hawkins.

In April 1997, a letter was received from another friend of 
the appellant.  The friend stated that he had known the 
appellant since 1962.  He indicated that following his basic 
training in 1964, the appellant "returned home and appeared 
to be in a state of total distress and deep depression."  He 
also noted that this condition subsequently increased in 
severity and has continued to exist since that time.  

In May 1997, the appellant's representative submitted pages 
187 through 191 from the 1980 third edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, (3rd. ed. 1987) (DSM-III-R).  In his 
letter, the representative highlighted the following excerpts 
from DSM-III-R regarding schizophrenia.

Tactile hallucinations may be present, 
and typically involve electrical, 
tingling, or burning sensations.

DSM-III-R, p. 189.

[T]he diagnosis for Schizophrenia 
requires that continuous signs of the 
illness have been present for at least 
six months, which always includes an 
active phase with psychotic symptoms.  
. . . 
The development of the active phase of 
the illness is generally preceded by a 
prodromal phase in which there is a clear 
deterioration from a previous level of 
functioning.
 
Id., p. 190.

The time from the beginning of the 
disturbance, when the person first began 
to show signs of disturbance (including 
prodromal, active, and residual phases) 
more or less continuously, is less than 
two years, but at least six months.

Id., p. 195.

In June 1997, an opinion letter was received from F. 
Friedberg, Ph.D.  In his letter, Dr. Friedberg indicated that 
he had reviewed the appellant's medical records, which he 
characterized as "rather sparse."  He also indicated that 
he had discussed the case with P. LeBlanc, Adolfo Harmon and 
Dr. William Cloyd.  He then concluded that:

There is little doubt that [the 
appellant] had Schizotypal Personality 
Disorder at the time he entered the 
National Guard, but there is no evidence 
of any overt psychotic process prior to 
that time.  It is more probable than not 
that his first psychotic symptomatology 
occurred while he was involved in his 
Guard training, and he has certainly had 
psychotic symptomatology occurred on a 
chronic basis since that time.  Though he 
apparently formally began treatment in 
December of 1965, his bizarre 
symptomatology did appear to be occurring 
many months before he entered treatment.  
It is my belief that his experience in 
the Guard was the precipitating factor in 
the onset of his psychotic process.  I 
have discussed this case with Dr. William 
Cloyd, who saw him initially, and has 
reviewed medicals, and he concurs with 
these opinions.

In February 1998, a follow-up letter was received from Dr. 
Friedberg.  In this letter, Dr. Friedberg noted that 
objective medical evidence does not easily present itself 
when considering psychological disorders.  He stated, 
"though there does appear to be a biochemical and/or 
neurological basis for schizophrenia, the idea that there is 
a 'stressor' that triggers the onset of a full-blown 
psychotic process has been validated throughout the 
literature for many years."  He further noted:

The fact that he did appear to be 
"schizotypal" prior to entering the 
Service, and then after that began to 
show classic symptoms of schizophrenia 
would indicate that in the interim there 
was a stressor, and that stressor would 
appear to be involved in that basic 
training.

In October 1997, a VA Mental Disorders examination was 
conducted.  The VA examination report noted the appellant's 
complaints of multiple spells, which he described as a 
"living hell."  The VA examiner indicated that he reviewed 
all of the records in the claims file.  A mental status 
examination revealed that the appellant "mainly appears to 
have some delusional thinking."  Based upon his review of 
the record and his examination of the veteran, the VA 
examiner concluded:

In my opinion and the current thinking is 
that schizophrenia is a biological 
illness with a heavy loading of genetic 
component.  This patient's family 
including his mother, father, and sister 
have all had psychiatric difficulties and 
reviewing the extent of chart and 
records, it appears that this patient 
possibly began to have some difficulty 
and some mild decompensation prior even 
to going into the service and this is the 
usual course of this illness.  The 
schizophrenia usually starts in young 
adulthood and it generally does not need 
a specific stressor to bring out the 
schizophrenic process.  It is not 
discernible what exactly the stress was 
and I suspect that this patient was 
decompensating gradually and then after 
getting out of the service the final 
inability to handle his emotional 
difficulties came about when from having 
to get married and the pregnancy of his 
wife and his wife not staying with him 
and the difficulty with his father and at 
that time the symptoms became overt and 
he was no long able to keep them under 
control.  There it is thought that the 
service itself was not necessarily the 
stressor.  

The report concluded with a diagnosis of paranoid 
schizophrenia.  

A letter, dated February 1998, was received from the 
appellant's brother.  The letter stated:

[The appellant] graduated from high 
school and decided to go on to college.  
He joined the National Guard to help with 
his expenses while at college.  It was 
during summer camp that [the appellant] 
first started to have problems.  He said 
that he had experienced what was probably 
a great deal of anxiety during training 
and from badgering by the other soldiers.  
He reported this to the sergeant.  
However, the sergeant did not consider 
his situation urgent or of particular 
concern therefore he did not let [the 
appellant] seek medical help.  In fact he 
informed [the appellant] that a mental-
emotional condition in his medical record 
was not wise.  His condition worsened to 
the point that he said that he felt like 
he could not cope with the situation.  He 
eventually resigned from the Guard and 
continued his education.  However, he 
appeared to have lost his self confidence 
or self esteem and often said that he 
felt like a failure or inadequate in 
relation to others.  He began to overtly 
concern himself with his looks and how 
others viewed him.  Thus, it was during 
his service in the Guard and the stress 
associated with summer camp that [the 
appellant] first experienced the 
psychological problems that would 
incapacitate him.

In March 1998, a statement was received from the appellant.  
He indicated that he was confused and uncertain while 
stationed at Fort Polk, Louisiana.  He also noted that he was 
very sensitive, insecure and shy.  He stated:

Now, this about the second month there 
all of a sudden I feel extreme pressures 
mounting in my head.  I start losing 
interest in everything.  I feel intense 
self-hate, like I am losing my mind.  I 
begin neglecting my appearance and making 
my army cot.  My young platoon leader 
approaches me and asks me what is wrong 
with me all of a sudden.  I tell him what 
I am beginning to experience.  I see him 
now he is about 5 inches bigger taller 
than me.  He is telling me not to tell 
anyone of this - it will be put on my 
record and follow me the rest of my life.  
Besides, it will probably go away.  These 
experiences intensify, them come and go.  
Everything begins to take on an extreme 
state of emergency as if I am responsible 
for everyone's safety.  It is as if it is 
a either or situation about everything.  

The appellant also recalled an incident while lifting targets 
for the rifle range in which "my whole body lights up like a 
luminescent light bulb inside me and outside of me.  
Electricity shoots through my body."  The appellant 
indicated that, following his discharge from the service, he 
indicated that about five months before Christmas 1965, he 
sought psychiatric treatment from Dr. Hawkins, who referred 
him to Dr. Cloyd.  With his letter, the appellant included 
copies of various excerpts from Victims No Longer, Men 
Recovering from Incest and Other Sexual Child Abuse, by Mike 
Lew.  These excerpts discuss men recovering from incest and 
other sexual child abuse.

In December 1998, a video conference hearing was conducted 
before the Board.  At the hearing, the representative argued 
that the evidence of record clearly indicates that the stress 
of the appellant's military training resulted in his paranoid 
schizophrenia.  He argued that that the appellant was 
diagnosed with schizophrenia in January 1966 and that the 
DSM-III-R "tells us that in order for a psychiatrist or a 
health-care provider to reach that diagnosis, those symptoms 
have to be in place at least six months."  Accordingly, he 
claimed that the January 1966 diagnosis carries "back into 
the one-year presumptive period of having an illness or 
injury."  The appellant testified that he was psychotic 
during his period of ACDUTRA from March 1964 through 
September 1964.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as, to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Concerning entitlement to service connection for a 
psychiatric disorder on a presumptive basis, the only 
"veterans" entitled to presumptive service connection are 
those who either (1) served on active duty; (2) were disabled 
or died from disease or injury incurred in or aggravated in 
line of duty during ACDUTRA; or (3) were disabled or died 
from an injury incurred in or aggravated in line of duty 
during INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-
478 (1991); see also Paulson v. Brown, 7 Vet. App. 466, 469 
(1995).  The record on appeal reflects that the appellant 
served on only one period of ACDUTRA, from March 27, 1964 to 
September 18, 1964.  It also reflects that the appellant has 
not previously established service connection for a 
disability.  The determinative question, therefore, as to 
whether this appellant served in the "active military, 
naval, or air service" is whether during any period of 
active duty for training he was disabled from a disease or 
injury incurred in or aggravated in line of duty, or whether 
during any period of inactive active duty for training he was 
disabled from an injury incurred in or aggravated in line of 
duty.  On the record of this case, this question can be 
answered only in the negative.

In the absence of any injury or disease during his period of 
active duty for training, it necessarily follows that his 
ACDUTRA was not one "during which [the appellant] was 
disabled . . . from a disease or injury incurred in or 
aggravated in line of duty."  Accordingly the presumption of 
service connection for psychoses which are manifest to a 
degree of 10 percent within a year of discharge, contained in 
38 C.F.R. §§ 3.307 and 3.309, is not available because the 
appellant does not meet the "active military, naval, or air 
service" requirement of 38 U.S.C. §337. See Biggins v. 
Derwinski, 1 Vet. App. at 478. 

Thus, as the evidence does not establish that the appellant 
incurred or aggravated a disease or injury during his period 
of ACDUTRA from March 1964 through September 1964, he is not 
entitled to application of the provisions of presumptive 
service connection.  

The medical evidence of record reveals that the appellant is 
currently diagnosed with paranoid schizophrenia.  However, 
the remaining issue to be considered herein, whether he 
sustained or aggravated a chronic acquired psychiatric 
disorder during service to which his schizophrenia is 
etiologically related, must be answered in the negative.

After a thorough review of the claims file, the Board 
concludes that the evidence of record does not show the 
presence of a chronic acquired psychiatric disorder in 
service.  The appellant's service medical records do not show 
any complaints of or diagnosis for an acquired psychiatric 
disorder.  The discharge examination, dated in August 1964, 
noted that his psychiatric status was normal.  A medical 
history report, completed at the time of his discharge, noted 
that he had not previously experienced depression, excessive 
worry or nervous trouble of any sort.

The first competent medical evidence of record noting a 
diagnosis of an acquired psychiatric disorder, schizophrenic 
reaction, was dated in January 1966, over 15 months after his 
discharge from ACDUTRA.  The initial report, dated January 3, 
1966, noted that the he "got extremely anxious [and] 
depressed over holidays."  It also noted "[r]ecently 
married - father mentally ill."  A follow-up treatment 
report, dated January 31, 1966, noted that he was "becoming 
a little more able to talk about realistic problems such as 
school [and] marriage - still feels he may turn out like his 
father did."  An April 1966 treatment report noted that the 
appellant's "main anxiety being verbalized is regarding the 
fear of failing in school and what kind of future he would 
have if he does fail."  A treatment summary letter, dated 
October 1966, from W.L. Kirkpatrick, M.D., described the 
appellant's treatment beginning in January 1966.  It noted 
that "[t]he onset of the acute phase of his illness began 
over the Christmas Holidays in 1965."  It also noted that 
the two factors which probably precipitated the his condition 
were: (1) the appellant had to marry a girl he had been 
dating because she became pregnant; and (2) his father had 
been discharged unexpectedly from Central Louisiana State 
Hospital after having been there almost continuously since 
the appellant was four years old.  No reference to the 
appellant's prior military service, or any difficulties or 
stressors incurred therein were indicated.  In fact, this 
report indicates that the veteran was considering going into 
the Air Force, as well as considering getting a job or going 
back to school.

The Board also finds that the preponderance of the evidence 
is against the finding of a nexus between the current 
acquired psychiatric disorder, including paranoid 
schizophrenia, and the appellant's active duty service.  As 
noted above, the first competent post service medical 
diagnosis of an acquired psychiatric disorder is dated in 
January 1966, over 15 months after his discharge from the 
service.  The appellant's contention that he developed an 
acquired psychiatric disorder during his period of ACDUTRA is 
not competent evidence to establish the etiology of this 
condition.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician. See Espiritu, 2 Vet. App. at 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, 
the appellant's statements regarding the onset of his 
psychiatric condition are inconsistent.  At the September 
1992 hearing before the RO, he testified that he first sought 
treatment for his psychiatric condition from Dr. Hawkins in 
November 1965.  In his March 1998 statement, he indicated 
that he first sought treatment from Dr. Hawkins five months 
before Christmas in 1965.  It is understandable that, in 
reflecting in the 1990's on events in the 1960's, he may not 
be clear about dates.  He also may not be clear about the 
stresses which precipitated his psychiatric difficulties.  
Through his statements and testimony herein, the appellant 
indicated that he was warned by his platoon leader not to 
mention his psychiatric symptoms in order to keep them off 
his record.  Following his discharge from ACDUTRA, he sought 
psychiatric treatment.  However, all of the medical evidence 
of record dated prior to November 1991 fails to note any 
stressors or difficulties experienced by him during his 
period of ACDUTRA.  In this regard, the post service medical 
evidence, dated during 1966, lists the two factors which 
precipitated the appellant's condition as: (1) he had to 
marry a girl he had been dating because she became pregnant; 
and (2) his father had been discharged unexpectedly from 
Central Louisiana State Hospital after having been there 
almost continuously since the appellant was four years old.  
Conspicuously absent from all of these post service treatment 
records are any complaints from the appellant regarding any 
difficulties he had during his active duty military service. 

In support of his claim, the appellant submitted multiple 
medical opinions indicating that his schizophrenia was 
incurred in or aggravated during his period of ACDUTRA.  The 
opinions were submitted by F.T. Friedberg, Ph.D.; J. 
Burleigh, Ph.D.; S. Rynott, C.S.W.; P. LeBlanc, B.C.S.W., and 
D. Dupre, B.A. in Psychology.  After reviewing these 
opinions, however, the Board finds these statements 
insufficient, in view of the weight of evidence to the 
contrary, to establish a relationship between the ACDUTRA in 
1966 and the onset of schizophrenia.  Specifically, all of 
the medical opinions submitted in support of the claim fail 
to address or discuss the substantial number of post service 
medical records contained in the claims file.  As noted 
above, the discharge examination, dated in August 1964, noted 
that his psychiatric status was normal.  A medical history 
report, completed at the time of his discharge, noted that he 
had not previously experienced depression, excessive worry or 
nervous trouble of any sort.  A treatment summary letter, 
dated October 1966, from W.L. Kirkpatrick, M.D., noted 
"[t]he onset of the acute phase of his illness began over 
the Christmas Holidays in 1965."  It also listed the two 
factors which precipitated his psychiatric condition as: (1) 
the appellant having had to marry a girl he had been dating 
because she became pregnant; and (2) his father having been 
discharged unexpectedly from Central Louisiana State Hospital 
after having been there almost continuously since the 
appellant was four years old.  These two factors were also 
listed in his initial treatment report, dated January 1966, 
from AMHC.  There is no indication in the post service 
medical records that the appellant suffered any problems or 
difficulties during his ACDUTRA period of service, and the 
record shows that he was considering joining the Air Force.  

A bare transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  None of the medical 
professionals submitting opinions in support of the claim 
have discussed, or even acknowledged, the lack of psychiatric 
problems noted repeatedly in the appellant's post service 
medical records or the stressors concerning his marriage to a 
pregnant girlfriends, job and school stressors, and the 
return of his father into his life.  The Board concludes that 
these opinions which do not take into account the complete 
facts of record are not persuasive evidence linking the 
appellant's paranoid schizophrenia to his period of ACDUTRA.  
A physician's opinion based upon a layman's account of an 
illness from many years previously and otherwise 
uncorroborated by competent medical evidence of record can be 
no better than the appellant's bare contentions. Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The opinion, dated May 1997, 
submitted by F.T. Friedman merely comments that the 
appellant's early post service medical records were "rather 
sparse."  The opinion letter from his brother, received in 
February 1998, fails to reference any post service medical 
treatment received by the appellant.  The opinion letter from 
P. LeBlanc, B.C.S.W., indicated that he "won't go into the 
mental health history, as I am sure you have ample evidence 
of his illness."  Mr. LeBlanc also states in his letter that 
"[i]t is way beyond my capacity to determine the cause of 
his illness."  The letter from D. Dupre, fails to discuss 
the post service medical records and refers to the 
appellant's military service "[d]uring the year 1966."  The 
opinion from S. Rynott, C.S.W, dated November 1991, notes 
only the appellant has been a client at the AMHC since 
January 3, 1966.  

The Board notes, however, that the VA examiner who conducted 
the October 1997 VA psychological examination indicated that 
he reviewed all of the records in the claims file.  The VA 
examiner concluded that the appellant "was decompensating 
gradually and then after getting out of the service the final 
inability to handle his emotional difficulties came about 
from having to get married and the pregnancy of his wife and 
his wife not staying with him and the difficulty with his 
father and at that time the symptoms became overt and he was 
no long able to keep them under control.  There it is thought 
that the service itself was not necessarily the stressor." 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's schizophrenia had its 
onset during his military service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including paranoid schizophrenia, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


